DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 4/14/2021 and 10/28/2021 have been 
entered. Claims 1-24 are presented for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "fiber optic connectors" in line 4, “associated fiber optic connector” in line 7 and “the associated fiber optic connector” and line 8, which appear confusing.  The “fiber optic connectors” are tagged with RFID tags and visual alignment markers which deem to be the same as the “associated fiber optic connector”. Correction is respectfully required. Claims 4-13 depend on claim 1 and thus would be rejected under 112 2nd paragraph.  
Claim 2, line 2, the term “fiber optic connectors” lack antecedent basis. Correct support is found 
in claim 1.
	Claim 3, lines 1-2, the term “a fiber optic connector”. Correction is respectfully required.
Allowable Subject Matter
Claims 14-24 are allowed.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose:
i. a system as recited in claim 14 to perform automated installation and maintenance tasks in a data center or telecommunications office having multiple bays with networked equipment, comprised of a moveable robotic platform with one or more robot arms to position one or more robotic hands including actuable fingers to locations across a front face of the networked equipment within the 30bay, wherein positioning of the one or more robotic hands is determined based on spatially localized readout of integrated RFID (radio-frequency identification) tags attached to fiber optic connectors and ports of the networked equipment, wherein the positioning is augmented by 314300-0005-CIP visual alignment markers to position the one or more robotic hands relative to the fiber optic connectors and ports..
ii. a method as recited in claim 22 of operation of a data center or telecommunications office, having a mobile robot system including moveable robotic platform with a multiplicity of tools integrated 30therein, to operate on a network element within a bay, with integrated RFID (radio-frequency identification) tags and visual alignment markers attached to fiber optic connectors and ports of the network elements, the method comprising: 324300-0005-CIP the mobile robot system positioning a robot probe arm with an RFID probe for proximity detection to identify a cable and associated fiber optic connector based on a unique RF identifier of a tag on the associated fiber optic connector; and a connector gripper of the robot probe arm engaging and unplugging the associated fiber 5optic connector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887